PER CURIAM.
We affirm the summary judgment as no genuine issues of material fact remain unresolved to demonstrate that Margarita Foti defrauded Blanca Gonzalez or that Foti participated in any improprieties surrounding the purchase of the business. The record presents undisputed evidence that Foti paid consideration for the business and that Gonzalez’s former husband had the authority to sell the corporate shares. It appears, however, that the corporations were not joined as parties in Gonzalez’s dissolution action, and as a result, she may have been deprived of certain assets to which she was entitled. In that case, Gonzalez may have recourse against others, including, but not limited to her former husband, or the Spanish corporation, in order to obtain relief.
Affirmed.